DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16889765 filed on June 1st, 2020 in which claims 1-16 are pending and ready for examination.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 06/01/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.	Claims 1, 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shirakawa et al. (JP Pub. Nº 10-034991).

8.	Regarding independent claim 1: Shirakawa et al. disclosed a thermal head structure ([0031], line 1; also see Fig. 1, reference 10) capable of improving printing resolution, comprising: 
 	a substrate ([0031], line 2; also see Fig. 1, reference 11); 
 	a heat storing layer having a linear ridge portion disposed on one surface of the substrate ([0031], lines 2-3; also see Fig. 1, reference 12); 
 	a first electrode layer disposed on the linear ridge portion ([0031], lines 5-6; also see Fig. 1, reference 13); 
 	a second electrode layer disposed on the linear ridge portion ([0032], lines 7-8; also see Fig. 1, reference 17), wherein a maximum height of the first electrode layer is less than a maximum height of the second electrode layer (Fig. 1 shows a maximum height of the first electrode layer 13 that is less than a maximum height of the second electrode layer 17); 
 	a heat generating resistor layer disposed on the linear ridge portion ([0031], line 14; also see Fig. 1, reference 16), and sandwiched between the first electrode layer and the second electrode layer (Fig. 1 shows the heat generating resistor 16 sandwiched between the first electrode 13 and the second electrode 17), wherein the heat generating resistor layer, the first electrode layer and the second electrode layer are formed to be an electrical circuit (Fig. 1 shows the second electrode 17 in contact with the heat generating resistor 16 and the heat generating resistor 16 in contact with the first electrode 13, thereby forming an electrical circuit); and 


9.	Regarding claim 4: Shirakawa et al. disclosed the thermal head structure capable of improving printing resolution of claim 1, wherein the linear ridge portion is located within a range of an orthographic projection of the heat generating resistor layer to the one surface of the substrate (See Fig. 1).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 2, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al. (JP Pub. Nº 10-034991), in view of Yamakawa (US Pub. Nº 2005/0200691).

13.	Regarding claim 2: Shirakawa et al. disclosed the thermal head structure capable of improving printing resolution of claim 1.

Yamakawa disclosed a thermal head structure (Fig. 2, reference 31) comprising a first electrode (Fig. 2, reference 35), a second electrode disposed higher than the first electrode (Fig. 2, reference 36) and a heat generating resistor (Fig. 2, reference 38) wherein an orthographic projection of the heat generating resistor layer to the one surface of a supporting substrate (Fig. 2, reference 30) of the thermal head structure is located within a range of a linear ridge portion (Fig. 2, reference 40) on the surface of the substrate (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamakawa with those of Shirakawa et al. by restraining the length of the heat generating resistor to the width of the linear ridge portion in order to reduce the production cost of the thermal head structure.

14.	Regarding claim 6: Shirakawa et al. disclosed the thermal head structure capable of improving printing resolution of claim 1.
 	Shirakawa et al. are silent about wherein the first electrode layer further comprises: a main line portion; and a plurality of first traces arranged on the linear ridge portion in parallel, and one end of each of the first traces is connected to the same side of the main line portion.
 	Yamakawa disclosed a thermal head structure (Fig. 2, reference 31) comprising a first electrode (Fig. 2, reference 35), a second electrode disposed higher than the first electrode (Fig. 2, reference 36) and a heat generating resistor (Fig. 2, reference 38) wherein the first electrode layer further comprises: a main line portion (Fig. 3, reference 35); and a plurality of first traces arranged on the linear ridge portion in parallel (Fig. 3, the portion of the main line 35 disposed above the heat generating resistor 38. Also see Fig. 2 for clarifications), and one end of each of the first traces is connected to the same side of the main line portion (See Fig. 3).


15.	Regarding claim 7: The combination of Shirakawa et al. and Yamakawa disclosed the thermal head structure capable of improving printing resolution of claim 6, wherein the second electrode layer further comprises: a plurality of second traces arranged on the linear ridge portion in parallel, and each of the second traces is interposed between any two neighboring ones of the first traces (Yamakawa Fig. 3, reference 37. Also see Fig. 2, which shows the traces 37 arranged on the linear ridge 40).

16.	Regarding claim 9: The combination of Shirakawa et al. and Yamakawa disclosed the thermal head structure capable of improving printing resolution of claim 7, wherein the first electrode layer comprises a common electrode pattern of the thermal head structure (Shirakawa et al. [0031], lines 5-6; also see Fig. 1, reference 13 is a common electrode pattern), and the second electrode layer comprises an individual electrode pattern of the thermal head structure (Shirakawa et al. [0032], lines 7-8; also see Fig. 1, reference 17 is and individual electrode pattern).

Allowable Subject Matter
17.	Claims 3, 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

18.	Claims 10-16 are allowed.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853